Citation Nr: 1601720	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include skin cancer and recurrent malignant warts, to include as secondary to service-connected hypothyroid disease and/or depression.

2.  Entitlement to an effective date earlier than July 2, 2012, for the grant of a 100 percent rating for hypothyroidism, history multinodular goiter with partial thyroidectomy to include cold intolerance (hyperthyroidism or thyroid disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 1986 with additional service in the Reserves or National Guard until at least 2001.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.

The Board notes that in an August 2013 rating decision, the RO awarded service connection for a thyroidectomy scar.  The Veteran did not appeal this rating, nor is it the subject of the current appeal.  As such, the current skin issue on appeal is as characterized on the cover page of this decision.  

In June 2014, the Board remanded the service connection claim for a skin disorder for additional development, and the claim has since been returned to the Board for adjudication.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than July 2, 2012, for the grant of a 100 percent rating for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A skin disorder, to include skin cancer and recurrent malignant warts, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability.


CONCLUSION OF LAW

The Veteran's claimed skin disorder, to include skin cancer and recurrent malignant warts, was not incurred in or aggravated by the Veteran's active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations in February 2012 and May 2013, with an October 2014 supplemental opinion.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Ultimately, the examiner concluded that the Veteran's skin disorder was not due to or aggravated by his service-connected depression and/or hypothyroidism.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the October 2014 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation. Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has a skin condition, including skin cancer and recurrent warts, as secondary to his service-connected depression or hypothyroidism.  The Veteran has not contended, nor does the evidence show, that his skin cancer and recurrent warts had their onset during service.  In fact, he specifically asserts that he never had skin problems until after his thyroidectomy in 1987.  

First, there is no question that the Veteran has a history of skin cancer and recurrent warts.  Thus, the question that remains before the Board is whether any skin disorder is caused or permanently worsened by his service-connected depression and/or hypothyroidism.  

Private treatment records show complaints of skin problems in the mid-2000s.  In May 2005, the Veteran had a skin tag removed from his face.  In January 2006, the Veteran was diagnosed as having squamous cell carcinoma following biopsy of a lesion on the left side of his face.  

In 2006, the Veteran sought VA treatment for skin lesions on his neck, hands, and face since his partial thyroidectomy 5-10 years prior.  He reported that the biopsy of a left nasal skin lesion was cancerous.  He was also noted to have a plantar wart on his left foot and lesion on the right hand.  

During a March 2007 VA examination for his thyroid, the examiner noted dry skin, thinning hair, palmar erythema, and pruritus.  The examiner indicated that the Veteran's dry skin was a complication of his hypothyroidism.

In February 2012, the Veteran was afforded a VA examination that included a discussion of his skin disorders.  The examiner diagnosed dermatophytosis of feet and buttock, cherry angiomata of the trunk, and squamous cell carcinoma of the left face.  The examiner opined that in "general, thyroid disease of any kind is not listed as a risk factor for squamous cell carcinoma," nor does medical literature show any connection between thyroid disease and squamous cell carcinoma, dermatophytosis, or cherry angiomata.  

In May 2013 the Veteran was afforded another VA examination of the skin to obtain an opinion as to whether the Veteran's hypothyroidism aggravated his claimed skin disorders.  The examiner cited his previous, February 2012 opinion and added the following:

This research was now repeated to evaluate for a possible aggravating role of hypothyroidism.  Again, the National Library of Medicine website at PubMed was queried with search terms appropriate to the request.  Thyroid disease can sometimes occur as a consequence (and therefore likely be aggravated by) treatment for squamous cell carcinoma.  However, the reverse was not found to be true.  No other potential causal or aggravating relationship [was] discovered, rendering a relationship less likely as not.

In October 2014, the VA examiner also provided an opinion as to whether the Veteran's service-connected depression could have caused or aggravated his claimed skin disorders.  Following review of the claims file and prior examinations of the Veteran the examiner opined that the Veteran's skin disorders were less likely than not caused or aggravated by his service-connected depression.  In reaching this conclusion, the examiner provided the following rationale:

There were three skin conditions diagnosed on the Feb. 2012 C&P examination.  These included dermatophytosis of buttock and feet, cherry angiomata of the trunk, and squamous cell carcinoma of the left face.  In general, there appears no immediately plausible biochemical, anatomical or physiological connection by which a depressive disorder could cause or aggravate these three conditions.  In order to investigate further, the medical literature was researched using appropriate search terms at the PubMed website.  Articles linking depression to dermatophytosis or cherry angiomata were not found.  A number of articles were found which etiologically linked squamous cell cancers as causal to depression, but not the reverse.

In summary, the veteran's skin conditions diagnosed at the February 2012 C&P examination were less likely as not (less than 50/50 probability) caused by or aggravated by his service-connected depression.

There are no clinical opinions to the contrary.

The Veteran continues to receive VA treatment for his skin disorders, but these records neither link his skin problems to service or his service-connected disabilities such as depression or hypothyroidism.  

The Board has considered the Veteran's lay testimony-including his citation to VA treatment information showing that thyroid problems can impact every organ, tissue, and cell in one's body.  This document, however, does not show that the Veteran's claimed skin problems were caused or aggravated by his service-connected hypothyroidism and/or depression.  The notations in the document are general in nature and do not suggest an etiologically link between this thyroid condition and his skin disability.  Thus, the Veteran lay statement is outweighed by the opinions expressed by the various VA examiners which were made by trained health care providers who reviewed and considered the Veteran's medical history.   

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder on a secondary basis.

First, the Veteran does not contend, nor does the evidence show that the Veteran was treated for skin complaints during service or during his first post-service year.  He has contended that these skin problems had their onset following his 1987 thyroidectomy.  As such, service connection for a skin disorder on a direct and presumptive (skin cancer) basis is denied.  

As discussed below, the Board finds that the opinions provided by the February 2012 VA examiner, with additional opinions dated in May 2013 and October 2014, is the most probative evidence as to the etiology of the Veteran's claimed skin disorder.  As noted, this examiner found that the Veteran's skin disorder was not caused or aggravated by his service-connected depression or hypothyroidism.  The examiner's opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, physical, and the medical evidence of record.  The examiner provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record and medical literature referenced by the examiner.   

The Board notes that the only probative evidence that the Veteran's skin disorder was aggravated by his service-connected depression and hypothyroidism are his own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, the Veteran is competent to report the onset of skin symptoms following his thyroidectomy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, the Veteran contends that his service-connected depression and/or hypothyroidism caused or aggravated his skin disorder.  

Importantly, laypersons generally are not competent to diagnose any medical disorder, opine that it was caused or aggravated by a service-connected disability, or render any opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Additionally, no VA treatment record or VA examination report indicates that the Veteran's skin problems were aggravated by his service-connected depression and/or hypothyroidism.  Further, the February 2012 VA examiner specifically found in his 2012, 2013, and 2014 reports that the Veteran's service-connected depression and hypothyroidism did not cause or aggravated his claimed skin disorder.  In other words, the examiner found no causation or worsening of skin symptoms due to the Veteran's depression and/or hypothyroidism.  As such, the competent and credible examiner found that the Veteran's skin disorder was not caused or aggravated by his depression and/or hypothyroidism.  The Board finds that the February 2012, May 2013, and October 2014 opinions made by a medical professional is far more probative than the lay statements provided by the Veteran. 

Given the complex nature of the Veteran's skin complaints, the Board affords far greater probative weight to the expert opinions of the medical professional of record who has concluded that the Veteran's skin disorders were caused or aggravated by his service-connected depression and/or hypothyroidism.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record establishes that the Veteran's skin disorders are not secondary to his service-connected depression and/or hypothyroidism.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Service connection for a skin disorder secondary to service-connected disabilities is denied.


REMAND

The Board finds that further development is necessary regarding the claim for an earlier effective date for the grant of a 100 percent rating for hypothyroidism.

The case has a unique procedural background.  In July 2012, the Veteran filed a request for a temporary 100 percent rating for his thyroid disorder.  In an August 2013 rating decision, the RO awarded a schedular 100 percent rating and found the temporary 100 percent rating claim was moot.  During the development of this new claim, the Veteran's increased rating claim for his thyroid disorder was appealed to the Court.  As noted above, the parties filed a JMR as to the issue of entitlement to a disability rating in excess of 30 percent for hypothyroidism prior to February 14, 2012.  Significantly, the Veteran did not pursue an appeal of the evaluation assigned after February 14, 2012.  

In an August 2013 rating decision, the RO awarded a 100 percent rating for the Veteran's hypothyroidism, effective July 2, 2012.  In December 2013, the Veteran filed a proper notice of disagreement as to the effective date assigned for the 100 percent rating.  He contends a 100 percent rating is warranted back to the date of the onset of his thyroid disorder.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A Statement of the Case on the issue of entitlement to an effective date earlier than July 2, 2012, for the grant of a 100 percent rating for hypothyroidism should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


